DETAILED ACTION
This communication is responsive to the application filed January 21, 2020, and amended claim set and Response to Restriction Requirement filed January 27, 2022.  Claims 1-20 are currently pending.  Claims 1-18 are under examination.
Elected claims 1-18 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on January 27, 2022 is acknowledged.  The traversal is on the grounds that (1) the product (Group II) is necessarily produced by the process of Group I and (2) none of the references cited in the ISR/Written Opinion of the corresponding PCT application disclose all of the elements of the claimed process.  (Remarks, pp. 6-8.)  The examiner agrees with Applicant’s second argument.  However, Applicant’s first argument is not persuasive.  Applicant merely states that the product is necessarily produced by the recited process, but provides no evidence to support that conclusion.  Further, Applicant appears to read additional polymer characteristics into the product claims beyond the recited volume resistivity, i.e., a PDI greater than 1.0, a viscosity average branching index of at least 0.25, and a Z average branching index of at least 0.08.  None of these are required by the process of claim 1, or in the product of claim 19.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-18 are under examination.

Priority
This application is the national stage entry OF PCT/US2018/031487, filed May 8, 2018, which claims priority to US 62/539,197, filed July 31, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 13-15 are objected to because of the following informalities:  
In each claim, “gram” is abbreviated as “gm”, rather than the commonly accepted “g” (e.g., “a melt index of 1 to 990 g per 10 minutes …”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lammens (WO 2015/166297) in view of Graham et al. (WO 2013/154690).
Regarding claims 1-9, Lammens teaches the following process:

    PNG
    media_image1.png
    468
    918
    media_image1.png
    Greyscale

(para. [0065].)  There are three differences between the process of Lammens and the present claims.
First, the process described above produces an ethylene homopolymer, whereas the present claims recite the polymerization of ethylene and a polar comonomer.  However, Lammens more generally teaches that it is known to produce ethylene copolymers with monomers such as methyl acrylate or vinyl acetate.  (paras. [0003], [0058].)  Thus, although an ethylene homopolymer may be preferred by Lammens, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that a copolymer such as EVA or EMA could be produced via the process of Lammens, to produce a copolymer with particular properties.
Second, the temperature at each reactor zone in the process described above is higher than 150°C, as required by the present claims.  However, Lammens more generally teaches that the ethylene may be introduced into the reactor at a temperature as low as 95°C.  (para. [0044].)  Further, Lemmens teaches that the reactor temperature at each inlet is most preferably at least 65°C lower than the peak temperature of the previous reactor zone (see para. [0048]), which results in a temperature range that overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Lammens.  Finally, differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (MPEP 2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)).)  In this instance, the general condition is a lower temperature at the inlet of the reactor zone, and a higher temperature at the end of the reactor zone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reactor temperatures by routine experimentation.
Third, the rate at which the modifier is added is not disclosed by Lammens.  However, Graham teaches a similar process in which a modifier is added during a reaction of ethylene and a polar monomer in the amount of about 0.2 wt.% to 1.5 wt.% of the copolymer.  (Abstract; para. [0017].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the modifier to the process of Lammens in the amount disclosed by Graham because Graham teaches that such an amount is useful in a similar polymerization reaction.

Regarding claims 10-12, as noted above, Lammens generally teaches that an EVA may be produced by the process described above, but does not provide any examples of relative amounts of ethylene and vinyl acetate.  However, these copolymers are known in the art.  For example, Graham teaches an EVA in which the vinyl acetate is present in the amount of about 30.0 wt.% to about 46 wt.% (see para. [0018]), which is within or overlaps the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Graham.  Further, it would have been obvious to select these particular amounts to produce copolymers with desired characteristics.

Regarding claims 13-15, as noted above, Lammens generally teaches that an EVA may be produced by the process described above, but does not provide any examples of the desired melt index.  However, EVA copolymers with a melt index of 15 to 55 g/10 min are known in the art (see Graham, para. [0011]), which is within or overlaps the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Graham.  

Regarding claim 16, Lammens teaches that its process produces an ethylene polymer with a PDI of no less than 7.0 (see Abstract), which is within the claimed range.

Regarding claims 17-18, Lammens is silent as to the specific branching measurements of the present claims.  However, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the type of reactor, reaction conditions, and identity of the monomers.    As discussed above, the process of Lammens, as modified by Graham, is substantially identical to the claimed process.  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)  Further, the examiner notes that Lammens discloses that its process results in polymers that are highly branched.  (paras. [0023]-[0024].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763